 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 457 
IN THE HOUSE OF REPRESENTATIVES 
 
June 18, 2004 
Mr. Thompson of Mississippi (for himself, Mr. Lewis of Georgia, Mr. Bishop of Georgia, Mr. Clay, Mr. Clyburn, Mr. Cummings, Mr. Davis of Alabama, Mr. Davis of Illinois, Mr. Fattah, Mr. Ford, Mr. Jackson of Illinois, Mr. Jefferson, Mr. Meeks of New York, Ms. Norton, Mr. Owens, Mr. Rangel, Mr. Rush, Mr. Towns, Ms. Waters, Ms. Watson, and Mr. Wynn) submitted the following concurrent resolution; which was referred to the Committee on the Judiciary
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress with respect to the murders of James E. Chaney, Michael Schwerner, and Andrew Goodman. 
  
Whereas the right to vote was routinely denied to many African Americans in Mississippi in 1964; 
Whereas in 1964 a broad-based coalition was formed in Mississippi to create Freedom Summer, a project dedicated to helping African Americans in Mississippi earn equal rights, especially in regard to voting; 
Whereas in 1964 James Chaney, Michael Schwerner, and Andrew Goodman volunteered to work in Freedom Summer, braving great personal danger; 
Whereas on June 21, 1964, James Chaney, Michael Schwerner, and Andrew Goodman were kidnapped and murdered by members of the Ku Klux Klan with the active assistance of local authorities; 
Whereas President Lyndon B. Johnson made the search for the missing men a top national priority; 
Whereas the Federal Bureau of Investigation conducted an unprecedented investigation; 
Whereas on August 4 agents of the Federal Bureau of Investigation discovered the bodies buried beneath tons of earth on a dam near Philadelphia, Mississippi; 
Whereas that FBI investigation established the names of those who had participated in the plotting, murders, and coverup, leading to the arrests of 19 men on December 4; 
Whereas the State of Mississippi and the local district attorney’s office refused to bring murder charges, despite confessions, a guilty plea, and overwhelming evidence; 
Whereas in the light of that refusal, the United States Department of Justice charged the men with violations of the civil rights of James Chaney, Michael Schwerner, and Andrew Goodman; 
Whereas citizens throughout Mississippi and the Nation have called for the case to be reopened; 
Whereas ample legal precedent exists for the United States Department of Justice to offer its assistance by assigning a special prosecutor as was done in the Birmingham church bombing case; and 
Whereas these unresolved murders have haunted Neshoba, Mississippi, and the Nation for 40 years: Now, therefore, be it 
 
That the Congress— 
(1)calls on the Department of Justice to investigate the murders of James Chaney, Michael Schwerner, and Andrew Goodman to determine if a prosecution can be brought under Federal law;  
(2)calls on Attorney General John Ashcroft, to make a formal offer to the Attorney General of Mississippi of the services of the Department of Justice to review the case file and serve as special prosecutor in a new trial; and 
(3)calls on Attorney General John Ashcroft to report to Congress the findings of the investigation. 
 
